 1   McGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                  2:18-MC-00013-WBS-AC
12                 Plaintiff,
                                                STIPULATION AND ORDER EXTENDING TIME
13         v.                                   FOR FILING A COMPLAINT FOR FORFEITURE
                                                AND/OR TO OBTAIN AN INDICTMENT
14   APPROXIMATELY $117,151.48 SEIZED           ALLEGING FORFEITURE
     FROM BANK OF AMERICA ACCOUNT
15   NUMBER 5010 1714 7633,
16   APPROXIMATELY $43,882.17 SEIZED
     FROM BANK OF AMERICA ACCOUNT
17   NUMBER 5010 0170 0675,
18   APPROXIMATELY $5,713.82 SEIZED
     FROM BANK OF AMERICA ACCOUNT
19   NUMBER 1641 0242 5652,
20   APPROXIMATELY $4,436.39 SEIZED
     FROM BANK OF AMERICA ACCOUNT
21   NUMBER 5010 1940 4044,
22   APPROXIMATELY $60,328.73 SEIZED
     FROM UNIWYO FEDERAL CREDIT
23   UNION ACCOUNT NUMBER 61324,
24   APPROXIMATELY $29,438.90 SEIZED
     FROM MECHANICS BANK ACCOUNT
25   NUMBER 42073421,
26   APPROXIMATELY $23,077.78 SEIZED
     FROM FIRST CITIZENS BANK
27   ACCOUNT NUMBER 001064426523,
28
                                                   1
29                                                                Stipulation and Order to Extend Time

30
 1   APPROXIMATELY $22,852.67 SEIZED
     FROM 1ST BANK, A DIVISION OF
 2   GLACIER BANK, ACCOUNT NUMBER
     910600008915,
 3
     APPROXIMATELY $21,492.09 SEIZED
 4   FROM WYOCHEM FEDERAL CREDIT
     UNION ACCOUNT NUMBER 37648 (S9),
 5
     APPROXIMATELY $12,397.47 SEIZED
 6   FROM HIGH DESERT BANK ACCOUNT
     NUMBER 4042002813,
 7
     APPROXIMATELY $8,209.08 SEIZED
 8   FROM HIGH DESERT BANK ACCOUNT
     NUMBER 4042002826,
 9
     APPROXIMATELY $6,350.56 SEIZED
10   FROM PATELCO CREDIT UNION
     ACCOUNT NUMBER 473661,
11
     APPROXIMATELY $7,717.13 SEIZED
12   FROM UMPQUA BANK ACCOUNT
     NUMBER 4863921948,
13
     APPROXIMATELY $3,213.75 SEIZED
14   FROM SAFE CREDIT UNION ACCOUNT
     NUMBER 822910 (9),
15
     APPROXIMATELY $10,857.37 SEIZED
16   FROM TRI COUNTIES BANK
     ACCOUNT NUMBER 491039991,
17
     APPROXIMATELY $6,798.26 SEIZED
18   FROM EL DORADO SAVINGS BANK
     ACCOUNT NUMBER 0053012902,
19
     2015 MERCEDES-BENZ, ML350, VIN:
20   4JGDA5HB9FA479275,
21   2016 FORD, F150 SUPER CAB PICKUP,
     VIN: 1FTFX1EGXGKG04896, and
22
     2017 FORD, F250 SUPER DUTY PICKUP,
23   VIN: 1FT7X2BT6HEB22700,
24                 Defendants.
25
26         It is hereby stipulated by and between the United States of America and potential claimants James

27 Mecham, Kurt D. Stocks, and Heidi Edwards (“claimants”), by and through their respective counsel, as

28 follows:
                                                       2
29                                                                          Stipulation and Order to Extend Time

30
 1          1.      On or about November 7, 2017, the Internal Revenue Service-Criminal Investigation

 2 (“IRS-CI”) seized the above-referenced defendant assets pursuant to Federal seizure warrants.

 3   (hereinafter collectively “defendant assets”).

 4          2.      Under 18 U.S.C. §§ 983(a)(1)(A)(i)-(iv), and 983(a)(3)(A), the United States is required to

 5 send notice to potential claimants, file a complaint for forfeiture against the defendant assets, or obtain an

 6 indictment alleging that the defendant assets are subject to forfeiture within ninety days of seizure, unless

 7 the court extends the deadline for good cause shown or by agreement of the parties. That deadline was

 8 February 5, 2018.
 9          3.      By Stipulation and Order filed February 6, 2018, the parties stipulated to extend to May 4,

10 2018, the time in which the United States is required to file a civil complaint for forfeiture against the

11 defendant assets and/or to obtain an indictment alleging that the defendant assets are subject to forfeiture.

12          4.      By Stipulation and Order filed April 26, 2018, the parties stipulated to extend to August 3,

13 2018, the time in which the United States is required to file a civil complaint for forfeiture against the

14 defendant assets and/or to obtain an indictment alleging that the defendant assets are subject to forfeiture.

15          5.      By Stipulation and Order filed July 27, 2018, the parties stipulated to extend to

16 November 1, 2018, the time in which the United States is required to file a civil complaint for forfeiture

17 against the defendant assets and/or to obtain an indictment alleging that the defendant assets are subject

18 to forfeiture.

19          6.      By Stipulation and Order filed October 25, 2018, the parties stipulated to extend to

20 February 1, 2019, the time in which the United States is required to file a civil complaint for forfeiture

21 against the defendant assets and/or to obtain an indictment alleging that the defendant assets are subject

22 to forfeiture.

23          7.      As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to further extend

24 to May 1, 2019, the time in which the United States is required to file a civil complaint for forfeiture

25 against the defendant assets and/or to obtain an indictment alleging that the defendant assets are subject
26 to forfeiture.

27          8.      Accordingly, the parties agree that the deadline by which the United States shall be

28 ///
                                                          3
29                                                                              Stipulation and Order to Extend Time

30
 1 required to file a complaint for forfeiture against the defendant assets and/or to obtain an indictment

 2 alleging that the defendant assets are subject to forfeiture shall be extended to May 1, 2019.

 3 Dated: 1/25/2019                                      McGREGOR W. SCOTT
                                                         United States Attorney
 4

 5                                                By:    /s/ Kevin C. Khasigian
                                                         KEVIN C. KHASIGIAN
 6                                                       Assistant U.S. Attorney
 7

 8 Dated: 1/24/19                                         /s/ Thomas A. Johnson
                                                         THOMAS A. JOHNSON
 9                                                       Attorney for Potential Claimant
                                                         James Mecham
10

11 Dated: 1/24/19                                        /s/ Mark J. Reichel
                                                         MARK J. REICHEL
12                                                       Attorney for Potential Claimant
                                                         Kurt D. Stocks
13

14 Dated: 1/25/19                                        /s/ Matthew Bockmon
                                                         MATTHEW BOCKMON
15                                                       Attorney for Potential Claimant
                                                         Heidi Edwards
16
                                                         (Signatures authorized by email)
17

18          IT IS SO ORDERED.

19 Dated: January 25, 2019
20

21

22

23

24

25
26

27

28
                                                         4
29                                                                             Stipulation and Order to Extend Time

30
